Citation Nr: 0836525	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO. 05-28 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from December 1967 December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board and was 
remanded in January 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The veteran's June 1970 separation examination report shows 
that the veteran's genitourinary system and endocrine system 
were both clinically evaluated as normal and that there were 
no medical abnormalities noted by medical personnel.

A February 1989 hospital admission report shows that the 
veteran admitted to smoking cocaine for the past eight months 
and a June 1993 private medical report shows that the veteran 
admitted to intravenous (IV) use of cocaine and heroin. The 
first mention of hepatitis C in the veteran's medical records 
is not until February 1994.

The veteran contends that he contracted hepatitis C in 
service through contact with wounded soldiers in combat. 
Specifically, he argues he came in contact with infected 
blood of wounded soldiers in combat. Service connection is in 
effect for PTSD, based upon the veteran's participation in 
combat. 38 U.S.C.A. § 1154(b) states that in the case of 
veterans who engage in combat with the enemy, VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. 

Additionally, an October 1968 service medical record shows a 
diagnosis of primary syphilis. The Board notes that high risk 
sexual activity is a risk factor of hepatitis C and that the 
veteran's venereal disease diagnosed in service may be 
suggestive of high risk sexual activity while in service - a 
determination which must be made by medically trained 
personnel. Allday v. Brown, 7 Vet. App. 517 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In light of this evidence, the Board finds that a VA 
examination is necessary to determine the etiology of the 
veteran's current hepatitis C and whether or not it is 
etiologically related to the veteran's period of active duty 
service. 

With respect to the veteran's claim of hepatitis B, the 
record reflects that the veteran may have a current diagnosis 
as an October 2002 private medical record shows a history of 
hepatitis B. The Board notes that many of the risk factors of 
hepatitis C are also risk factors for hepatitis B. Thus, the 
Board finds that the VA examination on remand should also 
address whether or not the veteran has a current diagnosis of 
hepatitis B and, if so, if it is etiologically related to the 
veteran's period of active duty service. See Charles v. 
Principi, 16, Vet. App. 370 (2002) (Observing that under 
38 U.S.C.A. § A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval or air service, but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.")



Accordingly, the case is REMANDED for the following action:

1. Ascertain if the veteran has received 
any VA, non-VA, or other medical 
treatment for hepatitis, that is not 
evidenced by the current record. The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and her representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2. Schedule the veteran for an 
appropriate examination by a suitably 
qualified VA physician. The purpose of 
the examination is to determine whether 
the veteran's current hepatitis is 
related to his active duty service 
period. The following considerations 
will govern the examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion. In 
particular, the examiner must 
respond to the following: 

(1) The examiner should review 
all available evidence, 
including the veteran's VA 
claims folder and his service 
medical records. The examiner 
should assume the veteran's 
account of being exposed to 
blood in combat is true. 
Assuming that the veteran was 
exposed to blood in combat 
during service, and after 
taking into account all risk 
factors reflected by the 
record, the examiner should 
opine as to whether or not the 
veteran's current hepatitis C 
etiologically related to his 
active duty service period.

(2) The examiner should also 
determine if the veteran has a 
current diagnosis of hepatitis 
B. If so, the examiner should 
assume the veteran's account of 
being exposed to blood in 
combat is true. Assuming that 
the veteran was exposed to 
blood in combat during service, 
and after taking into account 
all risk factors reflected by 
the record, the examiner should 
opine as to whether or not the 
veteran's current hepatitis B 
etiologically related to his 
active duty service period.

d. In responding to these inquiries, 
the examiner must provide a 
comprehensive statement of the 
medical bases of such an opinion.

3. When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issues.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. In the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2. If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




